NUMBER 13-21-00199-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


     IN RE JUAN FRANCISCO JIMENEZ AND ROLANDO QUINTANA,
                     SUBSTITUTE TRUSTEE


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Longoria1

        Relators Juan Francisco Jimenez and Rolando Quintana, Substitute Trustee, filed

a petition for writ of mandamus in this cause on June 24, 2021. Through this original

proceeding, relators sought to compel the trial court to (1) vacate a temporary restraining

order and an order setting aside a foreclosure on grounds that these orders are void, and



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
(2) grant relators’ motion to dismiss under Texas Rule of Civil Procedure 91a because

the underlying lawsuit is baseless. See TEX. R. CIV. P. 91a (providing for the dismissal of

“baseless causes of action”). This Court requested, but did not receive, a response to the

petition for writ of mandamus from the real party in interest, Pedro Saldivar. See TEX. R.

APP. P. 52.2, 52.4, 52.8. However, the relators have now filed a motion to dismiss this

original proceeding on grounds that the trial court has provided them with the relief sought

and has “corrected its errors.” The relators contend that their petition for writ of mandamus

has been rendered moot, and they request that we dismiss this original proceeding.

       The Court, having examined and fully considered the motion to dismiss, is of the

opinion that it should be granted. See Heckman v. Williamson County, 369 S.W.3d 137,

162 (Tex. 2012) (“A case becomes moot if, since the time of filing, there has ceased to

exist a justiciable controversy between the parties—that is, if the issues presented are no

longer ‘live,’ or if the parties lack a legally cognizable interest in the outcome.”); In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (stating

that a case becomes moot “if a controversy ceases to exist between the parties at any

stage of the legal proceedings”); see also In re Smith Cnty., 521 S.W.3d 447, 455 (Tex.

App.—Tyler 2017, orig. proceeding). Accordingly, we grant the motion to dismiss, and we

dismiss this original proceeding as moot.



                                                                NORA L. LONGORIA
                                                                Justice


Delivered and filed on the
13th day of August, 2021.

                                             2